Title: Thomas Jefferson to Mary Lewis, 12 July 1811
From: Jefferson, Thomas
To: Lewis, Mary


          
                   
                     July 12. 11.
          
		   
		   
		  
		  
		  Th: Jefferson presents his friendly salutations to mrs Lewis and sends her 
                  a few figs some figs, of the few which come forward at this season. 
		   
		   
		  
		  
		  
		   
		   if she has cucumbers to spare he will avail himself of her kind offer of them, his own being not yet advanced, and the drought of May & June having left him without lettuce.
        